ORDER

PER CURIAM.
Stuart Tucker (“Father”) appeals from the trial court’s judgment awarding primary residential custody of his child, A.T., (“the Child”) to the Child’s Mother, Michelle Zlotopolski (“Mother”), implementing a parenting plan, and ordering Father to pay child support in the amount of $667.00 per month.
Father raises three points on appeal. First, Father alleges the trial court erred in awarding Mother primary residential custody because the trial court misapplied Section 452.375.6, RSMo 2002, and the judgment was against the weight of the evidence. Second, Father argues the trial court erred in calculating the award of child support because it should have imputed income to Mother. Third, Father claims the trial court erred by failing to adopt a parenting plan that complied with the statutory requirements of Section 452.310.7, RSMo 2002.
We have reviewed the briefs of the parties, the legal file, and the transcript on appeal. Mother’s motion to strike Father’s brief is denied. We find the trial court’s judgment was supported by substantial evidence. Besancenez v. Rogers, 100 S.W.3d 118, 122 (Mo.App. E.D.2003). An extended opinion reciting the detailed facts and restating the principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for the order affirming the judgment pursuant to Rule 84.14(b).